PRESS RELEASE UNITED COMMUNITY BANCORP ANNOUNCES CASH DIVIDEND Lawrenceburg, Ind., April 22, 2010 - United Community Bancorp (the “Company”) (Nasdaq: UCBA) today announced that its Board of Directors declared a quarterly cash dividend of $0.11 per share, payable on or about May 28, 2010 to stockholders of record as of the close of business on May 12, 2010. United Community MHC, the Company’s mutual holding company parent, will waive receipt of the dividend. United Community Bancorp is the parent company of United Community Bank.United Community Bank is a federally chartered savings bank offering traditional services and products from its main office and five branch offices in Dearborn County, Indiana. Contact:United Community Bancorp William F. Ritzmann, President and Chief Executive Officer (812) 537-4822
